DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-46, 56-60, 78, 85, 95, 102, and 108-110 as amended on 7/16/2021 are currently pending and subject to an election requirement.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group 1, claims 1-4, 6, 7, 9-17, 39, 46, 57, and 58, drawn to a Leishmania host cell comprising: a recombinant nucleic acid encoding a target protein, and a recombinant 

Group 2, claims 1-3, 6-8, 10-16, 18-38, 40-45, and 57 drawn to a Leishmania host cell comprising: a recombinant nucleic acid encoding a target protein, and a recombinant nucleic acid encoding a heterologous glycosyltransferase, and further comprising a Leishmania sp. signal sequence or generic Golgi apparatus retention sequence.

Group 3, claims 1-3, 5-7, 10-16, and 56 drawn to a Leishmania host cell comprising: a recombinant nucleic acid encoding a target protein, and a recombinant nucleic acid encoding a heterologous glycosyltransferase, and further comprising a wherein one or more endogenous enzymes from the N-glycan biosynthesis pathway have been deleted, mutated, and/or functionally activated.

Group 4, claim 59, drawn to a method for making a glycosylated target protein, wherein the method comprises culturing a host cell of claim 1 and purifying the target protein from the culture

Group 5, claim 60, drawn to a composition of glycosylated target proteins resulting from the method of claim 59.

Group 6, claim 78, drawn to a hybrid N-acetyl glucosamine transferase, wherein the hybrid N-acetyl glucosamine transferase comprises a catalytic domain of an N-acetyl Leishmania, and an amino acid sequence(s) responsible for localization and retention in the endoplasmic reticulum or Golgi compartment of Leishmania.

Group 7, claim 85, drawn to a hybrid galactosyltransferase, wherein the hybrid galactosyltransferase comprises catalytic domain of an galactosyltransferase that is not from Leishmania, and an amino acid sequence(s) responsible for localization and retention in the endoplasmic reticulum or Golgi compartment of Leishmania.

Group 8, claims 95 and 102, drawn to a hybrid sialyltransferase, wherein the hybrid sialyltransferase comprises a catalytic domain of a sialyltransferase that is not from Leishmania; and an amino acid sequence(s) responsible for localization and retention in the endoplasmic reticulum or Golgi compartment of Leishmania.

Group 9, claim 108 drawn to a nucleic acid encoding the hybrid N-acetyl glucosamine transferase of claim 78.

Group 10, claim 109, drawn to a nucleic acid encoding the hybrid galactosyltransferase of claim 85.

Group 11, claim 110, drawn to a nucleic acid encoding the hybrid sialyltransferase of claim 95.


Groups 1-3 and 6-11 lack unity of invention because the groups do not share the same or corresponding technical feature. Groups 1-5 do not require any of the enzyme compositions of Groups 6-8 or the nucleotide compositions of Groups 9-11. The enzyme compositions of Groups 6-8 and the nucleotide compositions of Groups 9-11 do not require the additional recombinant nucleic acid and Leishmania sp. of Groups 1-5.
Groups 1-5 lack unity of invention because even though the inventions of these groups require the technical feature of the Leishmania host cell comprising: a recombinant nucleic acid encoding a target protein, and a recombinant nucleic acid encoding a heterologous glycosyltransferase of Group 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Alexandrov et al. (CA 2388151C; Reference N). Alexandrov teaches a Leishmania tarentoale comprising a recombinant nucleic acid heterologously expressing LPG1 (glycosyltransferase) and the proto-oncogene Miz-1 (Example 1).
Thus, Alexandrov breaks unity of invention a posteriori and so further necessitates restriction between Groups 1-5. For the reasons given above, restriction is required between Groups 1-11.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Linking Claims
Claim 1 links Group 1 with Groups 2 and 3. The restriction requirement between the linked inventions is subject to the non-allowance of the linking claims, claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows: 

Target Protein: If any of Group 1-5 are elected, Applicant is required to elect a single species of target protein as set forth in claim 46 or with original support.

Glycosyltransferase(s): If Groups 1-5 are elected, Applicant is required to elect a single species of glycosyltransferases with original support. For claims 2 and its respective dependent claims, Applicant is required to elect a single enumerated combination of glycosyltransferases with original support. Note that an election of “Table 9” or that otherwise references only Table 9 without setting forth a specific combination of glycosyltransferases will be considered non-compliant.

CMP-Sia pathway proteins: If Group 1 is elected and if sialyltransferase is elected as the species of glycosyltransferase, Applicant is further required to elect a single CMP-Sia biosynthetic pathway protein capable of generating CMP-NeuAc or a single enumerated combination of CMP-Sia biosynthetic pathway proteins capable of generating CMP-NeuAc with original support. Note that an election of “Table 1” or that otherwise references only Table 11 without setting forth a specific combination of CMP-Sia biosynthetic pathway proteins will be considered non-compliant.

Golgi retention sequence: If Group 2 is elected, Applicant is required to elect a single species of retention sequence as set forth in claims 26-33 or a single enumerated combination of two retention sequence as set forth in claims 34-38.

Deletions-Mutations-Functional Inactivations: If Group 3 is elected, Applicant is required to elect a single species or single enumerated combination of endogenous enzymes with original support, then followed by election of either deletion, mutation, or functional inactivation with original support of said endogenous enzyme(s).

Hybrid N-acetyl glucosamine transferase: If Group 6 is elected, then Applicant is required to elect a single species of catalytic domain of an N-acetyl glucosamine not from Leishmania sp. transferase and a single amino acid retention sequence, both with original support.

Hybrid galactosyltransferase: If Group 7 is elected, then Applicant is required to elect a single species of catalytic domain of a galactosyltransferase not from Leishmania sp. transferase and a single amino acid retention sequence, both with original support.

Hybrid sialyltransferase: If Group 8 is elected, then Applicant is required to elect a single species of catalytic domain of a sialyltransferase not from Leishmania sp. transferase and a single amino acid retention sequence, both with original support.

Nucleic acid encoding for Hybrid N-acetyl glucosamine transferase: If Group 9 is elected, then Applicant is required to elect a single species of nucleic acid encoding for Hybrid N-acetyl glucosamine transferase with original support. 

Nucleic acid encoding for Hybrid N-acetyl glucosamine transferase: If Group 10 is elected, then Applicant is required to elect a single species of nucleic acid encoding for Hybrid N-acetyl glucosamine transferase with original support. 

Nucleic acid encoding for Hybrid N-acetyl glucosamine transferase: If Group 11 is elected, then Applicant is required to elect a single species of nucleic acid encoding for Hybrid N-acetyl glucosamine transferase with original support. 

Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave 
The target protein of Groups 1-5 are generic and so cannot reasonably considered of a similar nature as the genus does not share any common property or activity, there is no significant structural element shared within the genus, and the alternatives do not belong to a recognized class of chemical compounds in the art to which the invention pertains. The target proteins of claim 46 do not share a common property or activity and do not share any significant structural element such as a primary amino acid sequence. 
The glycosyltransferase(s) of Groups 1-5 do not share a common property or activity as they capture differing catalytic mechanisms (e.g. claims 2 and 3) and do not share any significant structural element. While the glycosyltransferase(s) of claims 2, 3, 7, and10-16 partially share common property or activity, they do not share any significant structural element such as a primary amino acid sequence. 
Regarding Group 1, the CMP-Sia biosynthetic pathway protein(s) encompassed are generic and so cannot reasonably considered of a similar nature as the genus does not share any common property or activity, there is no significant structural element shared within the genus, and the alternatives do not belong to a recognized class of chemical compounds in the art to which the invention pertains.
The Leishmania sp. signal sequence or generic Golgi apparatus retention sequence of Group 2 are generic and so cannot reasonably considered of a similar nature as the genus does not share any common property or activity, there is no 
The genetic deletions or mutations or functional inactivations of endogenous enzymes form the N-glycan biosynthesis of Group 3 are generic and so cannot reasonably considered of a similar nature as the genus does not share any common property or activity, there is no significant structural element shared within the genus, and the alternatives do not belong to a recognized class of chemical compounds in the art to which the invention pertains.
Regarding the hybrid enzymes of Groups 6-8 and the nucleic acids of Groups 9-11, all of these groups are generic and so and so cannot reasonably considered of a similar nature with respect to enzyme structure and nucleic acid structure, they do not share any common property or activity, there is no significant structural element shared within the genus, and the alternatives do not belong to a recognized class of chemical compounds in the art to which the invention pertains.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require 1-60, 78, 85, 95, 102, and 108-110.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Sean C. Barron/Primary Examiner, Art Unit 1653